Title: To John Adams from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 13 August 1823
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


				
					My dear old friend
					Paris August 13th 1823
				
				I Most Heartily thank You for Your Affectionate Letter of Last october which I Have received only three days Ago and Have Also to Aknowledge the pleasure You Have done me By the introduction of Mr Hinckley and His Amiable daughter; they are going to England for a short time and Have promised the much Valued Gratification of their Company at La Grange where my family are Now assembled which Has prevented all, But Myself, to Wait Upon them in town. Happy I Have Been to Make Enquiries about You, and all Your Concerns from Your friends Who Had Seen You Not Long ago, While We Have Been parted for So Many Years. they Say Your Health is Good and Your Spirits the Same as ever, the deserved Consequence of a Sober life and a firm Mind. it is also with Much Satisfaction that We Spoke of old Acquaintances Persons, and Places, My Bostonian Affections and Rememberances Having Ever Had a Great Hold in My Heart the More So indeed as advance in life Has Multiplied the Opportunities to Compare And Made Consolations more Seasonable.The State of Europe is laid Before You By the Newspapers and other intelligences; the faction of Arbitrariness and privilege Have the Advantages of Actual Power, Money, Armies, and place men: public interest, and public opinion are on our Side, Which in a proper degree of Civilisation Would decide the Matter at once. But altho’ the doctrine and  of the Rights of Mankind Must Ultimately prevail, the struggle May Be Continued for a long time, and Successes of the Antipopular Cause Sadden the Hearts of philantropists. thank God We Have the Comfort to Witness the triumph of liberty, Under its Most perfect forms, in the Blessed Result of our American Contest, and While Nations Will Successively Turn With disgust from Roïal and Imperial Palaces they Shall Hail faneuïl Hall as a Craddle of Universal freedom.the great Battle about Elections two Years Before the time shew that the good people of the United states Have Just Reason to Mind their plain political Concerns independent of the Encroachements of Self Made power, or the Machinations of an Anti Social Sainte Alliance Here also Elections not of the Executive nor of one Branch, But of What is Supposed to be the National part of the legislature, are matters of Some Agitation. But the Electoral System, the practices that Accompany it, and the Measures of the last Session are So Many Enormities which, altho’ they pretty Well Suit the origin of a Charte octroï ci preclude Every Serious Idea of a Representation of the people. the Sound May be the Same in Present france and in America; the thing is quite different or Rather Heterogeneous.The author of the Book You Have Commissioned me to Send is My friend M. de tracy father to My daughter in law, and to My actual Colleague in the House of deputé, Victor tracy who in His Capacity of a Captive Colonel Has Been Under Great obligations to Your Excellent Son. He Begs Your Kind Acceptance of the inclosed Copy and of an other Small Book Reprinted from a larg Work. I Send them to Mr Beasley the American Consul at Havre, being an hommage of the Author to you.Receive With Your Usual kind friendship the Affectionate Respects, Wishes, and Grateful, tender Recollections of  / Your old Constant friend
				
					Lafayette—
				
				
			